Case 21-10087-KHK        Doc 18    Filed 03/01/21 Entered 03/01/21 10:37:27            Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     ANA MARIAM BEJARANO
                                                  Case No. 21-10087-KHK

                           Debtor

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                     AND
                NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed February 4, 2021. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(a)(6) - Feasibility.
                Attorney fee provision (Section 3A(2)) does not match Rule 2016
                   Disclosure.
                Debtor was unable to maintain her Plan obligations in her most recent
                   prior case, (Case No. 18-13444-BFK) which was dismissed less than
                   two months before this one was filed. Her financial situation does not
                   seem to have materially changed.
                Debtor has not made her first Plan payment that was due on February
                   20, 2021.

            Violation of 11 U.S.C. §1325(a)(3) and 11 U.S.C. §1325(b)(1)(B) - Good
            Faith and Disposable Income.
            - Trustee objects to payment of mother's vehicle and retention of two family
            timeshares on a 1% Plan.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
Case 21-10087-KHK       Doc 18  Filed 03/01/21 Entered 03/01/21 10:37:27                Desc Main
                               Document      Page 2 of 3
     Notice of Objection To Confirmation
     Ana Mariam Bejarano, Case # 21-10087-KHK

            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on March 25, 2021 at 1:30 p.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314.1 If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.
            A copy of any written response must be mailed to the following persons:
                                    Thomas P. Gorman
                                    300 North Washington Street, Ste, 400
                                    Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _March 1, 2021______                            __/s/Thomas P. Gorman ________
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421

     1
      Pursuant to the Bankruptcy Court’s Protocol in response to COVID-19 Public Health
     Emergency, parties appearing for hearings shall appear via Zoom for Government and
     must pre-register and follow the procedures set forth at
     https://www.vaeb.uscourts.gov/wordpress/?page_id=9098.
Case 21-10087-KHK       Doc 18  Filed 03/01/21 Entered 03/01/21 10:37:27              Desc Main
                               Document      Page 3 of 3
     Notice of Objection To Confirmation
     Ana Mariam Bejarano, Case # 21-10087-KHK


                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 1st day of March, 2021, served via ECF to authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Ana Mariam Bejarano                          Suad Bektic
     Chapter 13 Debtor                            Attorney for Debtor
     4204 Carmel Terrace                          New Day Legal, PLLC
     Chantilly, VA 20151                          98 Alexandria Pike, Suite 10
                                                  Warrenton, VA 20186


                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
